DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, and 7-23 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.

Response to Arguments
Applicant's arguments filed on October 28, 2021 have been fully considered but they are not persuasive.  
Re Claim 1, Applicant argued that each of the prior art references is specifically designed for one species and does not disclose that “the animal data is or includes data representing normal vitals based on a plurality of species, wherein animal data includes data representing normal vitals of canines and data representing normal vitals of at least one other species”. Applicant specifically discussed that “in paragraph [0024], Coen discloses that his ‘individual’ could be a variety of animals, but concedes that his system would need to be customized for each individual”. Applicant further elaborated “[f]or example, Coen conceded that ‘the size of the implant 20 and types of sensors include in the implant 20 may vary depending upon the type of individual’”. Based on this disclosure, Applicant concluded that “at least 
This argument has been considered, but is not persuasive. 
Examiner respectfully disagrees with Applicant’s interpretation of Coen’s reference and its disclosure. 
Coen discloses that “the size of the implant 20 and the types of sensors included in the implant 20 may vary depending upon the type of individual” in para. [0024], but this does not mean its database only contains animal data of a single species as Applicant argued.  
Coen discloses that the controller 70 cooperates with the database 40 to organize the health measurement data, where the database store information associated with an individual including its species (para. [0050]). Coen further discloses that the database 40 can be shared amongst multiple veterinary clinics (para. [0050]). Coen also discloses that “a ‘user’ manages the health of one or more individuals”, where “[t]he user may be a pet owner, a veterinarian, a zookeeper, a farmer, a doctor, or the individual themselves” (para. [0024]). 
Coen further discloses that the controller 70 is configured to determine a healthy range based on the species of the individual (para. [0030], [0031]). 
These disclosure sufficiently disclose that Coen’s database includes animal data of a multiple species.
Re Claim 23, Applicant argued that Coen does not describe his monitored “individual” being human. Applicant elaborated that “[r]ather, in paragraph [0024], Coen discloses that his ‘user’, who monitors the ‘individual’, can be various humans.” Applicant concluded that “there is nothing to suggest placing Coen’s implant 20 into a human”. 
This argument has been considered, but is not persuasive. 

In the paragraph [0024], which Applicant cited, Coen specifically discloses that an “individual” that gets monitored “refers to any type of human or animal”. Coen discloses that the individual may be a domestic companion animal (e.g., dogs, cats, etc.), a wildlife, a zoo animal, or a farm animal and that the individual may be a member of any of the various animal classes. Additionally, para. [0067] discloses that the system 10 is configured to monitor the health of a human (e.g., an astronaut, a human afflicted with an illness that requires frequent monitoring, a fitness enthusiast, etc.), shown in fig. 12 as human 450. Coen discloses that “the human 450 may initiate a transfer of health measurement data from an implant 20 in their body to the transceiver 30” (para. [0067]). 
Therefore, the above disclosure discloses the claimed limitation, “wherein the animal data comprises data for canines and humans”. 
Re Claim 21, Applicant argued that each of the prior art references is specifically designed for one species and does not teach the amended limitation regarding “different species”; however, this argument is not persuasive based on the rationales and evidences provided above with Coen reference. 
Applicant additionally argued that “Chasins explicitly concedes that his system would be specifically designed for each species that it would be used with” and that “there would be no need, much less any teaching or suggestion, for his database to include “animal data [that] includes data representing normal vitals for a plurality of different species”. 
This argument has been considered but is not persuasive. 
In para. [0091], Chasins discloses that “[t]he monitoring system may also not be limited to equines” and that “[o]ther animals that compete may face similar injury problems and may have similar anatomical structures that may be monitored”. This disclosure suggests that the monitoring is not limited to one species but a multiple species. 
Re Claim 22, Applicant made arguments similar to the arguments made for claims 1 and 21. The arguments are not persuasive based on the rationales and evidences discussed above.  

Response to Amendment
With respect to Claim Objection, Applicant’s amendments have overcome each and every objection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitation “animal data includes data” in line 8 is indefinite, because “animal data” has an antecedent basis in line 6. It is unclear whether they are the same data or different ones. 
Indefiniteness of the independent claim 1 renders its dependent claims indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 11, 13, 14-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2015/0148622), hereinafter “Moyer”, in view of Coen et al. (US 2019/0110684), hereinafter “Coen”.
Re Claim 1, Moyer discloses a system for monitoring animal vitals (para. [0026], fig. 1, a device 100), comprising: 
a housing having a first side and a second side (para. [0026], fig. 1, fig. 1B, a component side or top side 101, fig. 1C, patient side or circuit side 102); 
a controller disposed within the housing (para. [0027], electronics disposed in the electronics layer or layers 103, 104; [0072]); and 
at least one sensor operably coupled to the controller and disposed at least partially within the housing (para. [0028], a circuit or circuit portions such as electrical leads or other inner layer conductors for communication between the electronics 103 and the electrically conductive pads or contacts 108, 109, 110); 
wherein the housing is configured to be coupled to an animal (para. [0041], fig. 1D, adhesive layer 113); 
wherein the second side of the housing is configured to be disposed in direct contact with the animal's skin (para. [0041], fig. 1D, adhesive layer 113); 

wherein the at least one sensor is configured to sense at least one vital sign; and wherein the at least one sensor comprises an ECG sensor and an SpO2 sensor (para. [0028], [0029]), and 
wherein the system is configured to calculate respiratory rate based on signals from the ECG sensor and the SpO2 sensor (claim 9, one or more of ECG data, PPG data, pulse oximeter data and/or accelerometer data is used to determine respiration rate and/or depth, claim 13, para. [0090]-[0093]).  
Moyer discloses a database comprising animal data (para. [0073], [0078] discloses using standard arrhythmia databases to allow one or more of automated ECG analysis and interpretation by providing callable functions for ECG signal processing, QRS detection and measurement, QRS feature extraction, classification of normal and ventricular ectopic beats, heart rate measurement, measurement of PR and QT intervals, and rhythm interpretation.), but is silent regarding the animal data is or includes data representing normal vitals based on a plurality of species, wherein animal data includes data representing normal vitals of canines and data representing normal vitals of at least one other species.  
Coen discloses a system for monitoring animal vitals (abstract) and teaches a database comprising animal data, wherein the animal data is or includes data representing normal vitals based on a plurality of species, wherein animal data includes data representing normal vitals of canines and data representing normal vitals of at least one other species (para. [0055], [0056] discloses that controller 70 determines the healthy ranges using standard values of healthy ranges for the similar individual of the same species, age, sex, occupation, or activity level, or with similar medical conditions or histories. The standard values of healthy ranges may be published values. The standard values may be stored locally in a component of the system 10, e.g., the database 40, the remote storage 50, etc, or may be accessed 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Moyer, by adding to the database animal data, wherein the animal data is or includes data representing normal vitals based on a plurality of species, wherein animal data includes data representing normal vitals of canines and data representing normal vitals of at least one other species, as taught by Coen, for the purpose of monitoring the health conditions on a regular basis in order to detect signs of illness and/or another condition and accounting for various factors contributing to the values of the healthy range of various species (para. [0001], [0030], [0031]) and for monitoring different species as one manages the individuals as a pet owner, veterinarian, a zookeeper, a farmer, a doctor, or the individual themselves or as a part of entities such as animal shelters or veterinary clinics (para. [0024], [0042], [0050], [0067]).  
Re Claim 7, Moyer as modified by Coen discloses the claimed invention substantially as set forth in claim 1. 
Moyer is silent regarding the data representing normal vitals comprises data further based on at least one of age, breed, sex, and a combination thereof. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Moyer as modified by Coen, by adding the data representing normal vitals comprises data further based on at least one of age, breed, sex, and a combination thereof to the animal data, as taught by Coen, for the purpose of monitoring the health conditions on a regular basis in order to detect signs of illness and/or another condition and accounting for various factors contributing to the values of the healthy range (para. [0001], [0031], [0033], [0056])
Re Claim 9, Moyer discloses a server configured to receive patient data (para. [0063], [0064], [0072]); and at least one computer program housed within or accessible by the server, wherein the at least one computer program is configured to analyze the patient data (para. [0064], patient computer or doctor computer for analysis, [0069]); and determine whether the patient data is within a normal range (para. [0024], [0062], determination of the relative health and/or for condition diagnosis of a patient, [0064], [0071], [0078], [0081], [0106]).  
Moyer is silent regarding the at least one computer program configured to analyze the data representing normal vitals. 
However, Coen further discloses at least one computer program configured to analyze the patient data (para. [0023], the controller 70 reviews or analyzes the health measurement data; para. [0055], The controller 70 may compare recently measured health measurement data relating to an analyze the data representing normal vitals (para. [0055], [0056] discloses that controller 70 determines the healthy ranges using standard values of healthy ranges for the similar individual of the same species, age, sex, occupation, or activity level, or with similar medical conditions or histories. The standard values of healthy ranges may be published values. The standard values may be stored locally in a component of the system 10, e.g., the database 40, the remote storage 50, etc, or may be accessed through the internet or another network connected to the network 232; para. [0030], [0031], [0032], [0033] controller configured to determine a healthy range of vital signs based on a number of factors including the species), and determine whether the patient data is within a normal range (para. [0023], the controller 70 reviews or analyzes the health measurement data and determines whether any of the health measurement data is abnormal or indicates a potential health risk to the individual; para. [0055], the controller 70 is configured to determine that the current health measurement data is outside of the healthy range).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Moyer as modified by Coen, by configuring the at least one computer program to analyze the data representing normal vitals and determine whether the patient data is within a normal range, as taught by Coen, for the purpose of determining a healthy range of vital signs based on a number of factors including the species and determining that the current health measurement data is abnormal or indicates a potential health risks to the individual (para. [0023], [0030]-[0033])
Re Claim 10, Moyer discloses that the at least one range of normal vitals comprises minimum and maximum values for at least one of ECG, SpO2, heart rate, temperature and a combination thereof (para [0062] discloses the lower limit of normal oxygen saturation, which reads on range of normal vitals comprises minimum and maximum values for at least one of the parameters. For oxygen saturation, the highest value, 100%, is normal, so clinically, there is no upper limit for normal range).  
Re Claim 11, Moyer as modified by Coen discloses the claimed invention substantially as set forth in claims 1 and 9. 
Moyer is silent regarding the patient data comprising data representing at least one of age, breed, sex, species, and a combination thereof. 
However, Coen further discloses controller cooperating with the database to organize the health measurement data based on the date and/or time the data was measured, and the unique identifier associated with the monitoring device, the individual, and/or other factors. Coen discloses the database storing additional information associated with an individual such as their name, gender, age, known medical information, and species (para. [0050]). Coen also discloses the controller determine the healthy range using standard values of healthy ranges for the similar individuals. Similar individuals may be individuals of the same species, age, gender, similar medical conditions or histories, etc. (para. [0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Moyer as modified by Coen, by adding data representing at least one of age, breed, sex, species, and a combination thereof to the patient data, as taught by Coen, for the purpose of monitoring the health conditions on a regular basis in order to detect signs of illness and/or another condition using suitable healthy range determined based on various factors such as age, breed, sex, species, and a combination thereof (para. [0056]). 
Re Claim 13, Moyer discloses a graphical user interface and wherein the at least one computer program is configured to cause at least one alarm at the graphical user interface based on the determination of whether the patient data is within the normal range (paras. [0062], [0072]-[0081], Table I, 2A, 2B, para. [0078], Event Occurrences Summary list five anomaly types, Fig. 5B-D).  
Re Claim 14, Moyer discloses that the at least one alarm comprises at least one of a visual alarm, an audible alarm, a mechanical alarm and a combination thereof (paras. [0062], [0072]-[0081], Table I, 2A, 2B, para. [0078], Event Occurrences Summary list five anomaly types, Fig. 5B-D).  
Re Claim 15, Moyer as modified by Coen discloses the claimed invention substantially as set forth in claims 1 and 9. 
Moyer is silent regarding the at least one computer program being configured to execute an algorithm based on one or more inputs derived from the patient data and to identify at least one range of normal vitals. 
However, Coen further discloses that the at least one computer program being configured to execute an algorithm based on one or more inputs derived from the patient data and to identify at least one range of normal vitals (para. [0055], [0056] discloses that the controller determines the healthy ranges for the individual using previous health measurement data corresponding to the individual, and additionally the controller determines the healthy ranges using standard values of healthy ranges for the similar individuals. Similar individuals may be individuals of the same species, age, sex, occupation, or activity level, individuals with similar medical conditions or histories.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Moyer as modified by Coen, by configuring the at least one computer program to execute an algorithm based on one or more inputs derived from the patient data and to identify at least one range of normal vitals, as taught by Coen, for the purpose of selecting a healthy range of vital signs customized to the individual for accurate detection of signs of illness and/or another condition (para. [0055], [0056])
Re Claim 16, Moyer discloses a graphical user interface in data communication with the controller (para. [0069], a user-friendly GUI to guide the physician through the analysis software, para. [0063], [0064], [0072]) and wherein the graphical user interface is configured to display information 
Re Claim 17, Moyer discloses that the controller is configured to transmit data from the at least one sensor to a server (para. [0063], [0064], [0072]) and further comprising at least one computer program housed within or accessible by the server (para. [0064], patient computer or doctor computer for analysis, [0069]), wherein the at least one computer program is configured to store, in a database, historical data that represents a series of vital sign readings for at least one patient (para. [0064], [0072], real-time transmission of the real-time measured parameters to a nearby station or relay, [0071], data storage, [0106]).  
Re Claim 18, Moyer discloses at least one of a visual indicator, an audible indicator and a mechanical indicator attached to the housing and electrically coupled to the controller, and wherein the system is configured to provide a user with at least one of a visual indication, an audible indication and a mechanical indication in response to the presence or absence of one or more conditions based on input from the at least one sensor (para. [0062]).  
Re Claim 19, Moyer discloses a server configured to receive data (para. [0063], [0064], [0072]); at least one computer program housed within or accessible by the server (para. [0064], patient computer or doctor computer for analysis, [0069]); and a graphical user interface in wireless communication with the server (para. [0069], a user-friendly GUI to guide the physician through the analysis software, [0071], [0072]); wherein the controller is configured to transmit data regarding the at least one vital sign to the server (para. [0063], fig. 3, [0064], fig. 4); and wherein the at least one computer program is configured to display the data regarding the at least one vital sign on the graphical user interface (para. [0069], [0071], [0077]-[0080], fig. 5A-5D).  
Re Claim 20, Moyer discloses that the at least one sensor comprises three or more of an ECG sensor, an SpO2 sensor, a heart rate sensor and a temperature sensor, and wherein the system is 
	Re Claim 23, Moyer discloses that the animal data comprises data for human patients (para. [0041]), but is silent regarding the animal data comprising data for canines. 
	However, Coen further teaches that the animal data comprises data for canines and humans (para. [0055], [0056], [0024], any type of human or animal including dogs, cats, deer, birds, fish, cattle, swine, chickens, etc.; para. [0067], the system is configured to monitor the health of a human). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Moyer as modified by Coen, by adding data for canines and humans to the animal data, as taught by Coen, for the purpose of monitoring the health conditions on a regular basis in order to detect signs of illness and/or another condition and accounting for various factors, in this case species, contributing to the values of the healthy range (para. [0001], [0030], [0031]) and for monitoring different species as one manages the individuals as a pet owner, veterinarian, a zookeeper, a farmer, a doctor, or the individual themselves or as a part of entities such as animal shelters or veterinary clinics (para. [0024], [0042], [0050], [0067]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2015/0148622), hereinafter “Moyer”, as modified Coen et al. (US 2019/0110684), hereinafter “Coen”, and further in view of Menkes et al. (US 2014/0123912), hereinafter “Menkes”.
Re Claim 3, Moyer discloses that the at least one sensor comprises a temperature sensor and a combination thereof (para. [0028], [0029] discloses ECG sensor, para. [0021] discloses ECG, temperature sensor, PPG).  

Moyer doesn’t explicitly disclose the at least one sensor comprising a heart rate sensor. 
However, Menkes discloses a system for monitoring animal vitals (abstract) and teaches that at least one sensor comprises a heart rate sensor (para. [0038], [0068] discloses that at least one sensor element 30 may measure heart rate, respiration rate, temperature, movement, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Moyer as modified by Coen, by adding a heart rate sensor to the at least one sensor, as taught by Menkes, for the purpose of measuring heart rate as one of the vital signs (para. [0068], [0038]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2015/0148622), hereinafter “Moyer”, as modified Coen et al. (US 2019/0110684), hereinafter “Coen”, and further in view of Pologe et al. (US 2007/0255124), hereinafter “Pologe”, and Bozkurt (US 2017/0127975).  
Re Claim 2, Moyer as modified by Coen discloses the claimed invention substantially as set forth in claim 1. 
	Moyer and Coen are silent regarding a clip configured to hold the at least one sensor in sensing communication with webbing of the animal's paw. 

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Moyer as modified by Coen, by configuring the SpO2 sensor to measure from webbing of the animal’s paw, as taught by Pologe, for the purpose of measuring photoplethysmographic signals from non-human species, such as dogs, cats, or other animal species (para. [0004]). 
	Pologe is silent regarding a clip configured to hold the at least one sensor in sensing communication with webbing of the animal’s paw. 
	However, Bozkurt discloses pulse oximetry clips used on the ear or tongue of anesthetized animals (para. [0048]). Bozkurt’s pulse oximetry clips are capable of sensing from webbing of the animal’s paw. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Moyer as modified by Coen and Pologe, by adding a clip configured to hold the at least one sensor in sensing communication with webbing of the animal's paw, as taught by Bozkurt, for the purpose of fixating the pulse oximeter to animal’s tissue for measurement of oxygen saturation (para. [0048]). 

Claims 1, 7-9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chasins et al. (US 2015/0157435), hereinafter “Chasins”, in view of Quinn et al. (US 2018/0035953), hereinafter “Quinn”, Moyer et al. (US 2015/0148622), hereinafter “Moyer”, and Coen et al. (US 2019/0110684), hereinafter “Coen”.  
Examiner Note: These grounds of rejection are given in order to give the best grounds of rejection for dependent claims 8 and 12 which are not rejected with Moyer in view of Coen.
Re Claim 1, Chasins discloses a system for monitoring animal vitals, comprising: 
a housing having a first side and a second side (fig. 3, para. [0074], wearable sensor unit 301);  
a controller disposed within the housing (para. [0043], The wearable sensor unit include at least one processor that can process the data acquired by the sensors. The at least one processor, at least one wireless transmitter, and a power source are connected to sensors by a functioning and suitable control circuit); and 
at least one sensor operably coupled to the controller and disposed at least partially within the housing (para. [0043]); 
a database comprising animal data (para. [0064]), wherein the animal data is or includes data representing normal vitals based on at least species (para. [0064] discloses data representing normal vitals based on equine/horse species, which reads on the claim limitation “data representing normal vitals based on at least species”.).
wherein the housing is configured to be coupled to an animal (para. [0074], fig. 3, Velcro straps 304); 
wherein the second side of the housing is configured to be disposed in direct contact with the animal's skin (para. [0074], fig. 3);  
wherein the at least one sensor is operably coupled with the second side of the housing (para. [0075], figs. 4A, 4B, 4C, the wearable sensor unit consists of an array 408 of individual sensors 409 that are installed on the interior 406 of the wearable sensor unit);
wherein the at least one sensor is configured to sense at least one vital sign (para. [0037], [0036], [0041], [0042]). 
Chasins is silent regarding the at least one sensor comprising an ECG sensor and an SpO2 sensor, and wherein the system is configured to calculate respiratory rate based on signals from the ECG sensor and the SpO2 sensor.

	a housing (para. [0044], a biological sensor 102, fig. 2D); 
	 a controller disposed within the housing (para. [0079], a controller 406); 
	at least one sensor operably coupled to the controller and disposed at least partially within the hosing (fig. 4, [0079]), wherein the at least one sensor comprises a heart rate sensor, a temperature sensor, an ECG sensor and an SpO2 sensor (para. [0082], sensors 410, temperature, perspiration, pulse rate, blood pressure, respiration rate, glucose levels in the blood, SpO2, ECG/EKG, and so on); 
	a database comprising animal data (para. [0102], [0136]). 
wherein the database is coupled to or accessible by the controller (para. [0031], [0065], [0073]). 
Quinn discloses that the biological sensors 102 can be placed on an outer surface of a skin of the patient with an adhesive, and a patient can also be represented by a non-human species (e.g., a dog, a cat, a horse, cattle, a tiger, etc.) (para. [0037]) and the biological sensor 102 can be placed on any portion of the patient (e.g., head, chest, leg, thigh, etc) (para. [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Chasins, by adding an ECG sensor and an SpO2 sensor to the at least one sensor, as taught by Quinn, for the purpose of monitoring a plurality of biological states (para. [0147]) and detecting a plurality of biological conditions (e.g., heart attack, arrhythmia, abnormal EKG, fever, hypertension, hypoxemia, etc) (para. [0148], [0156]). 
Chasins as modified by Quinn is silent regarding the system configured to calculate respiratory rate based on signals from the ECG sensor and the SpO2 sensor. 
However, Moyer discloses a system for monitoring animal vitals (para. [0026], fig. 1, a device 100) and teaches that the system is configured to calculate respiratory rate based on signals from the ECG sensor and the SpO2 sensor (claim 9, one or more of ECG data, PPG data, pulse oximeter data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Chasins as modified by Quinn, by configuring the system to calculate respiratory rate based on signals from the ECG sensor and the SpO2 sensor, as taught by Moyer, for the purpose of using multiple methods to obtain respiration rate to improve accuracy when compared to estimates based on a single method (para. [0093]).  
Chasins, Quinn, and Moyer are silent regarding the animal data is or includes data representing normal vitals based on a plurality of species, wherein animal data includes data representing normal vitals of canines and data representing normal vitals of at least one other species. 
Coen discloses a system for monitoring animal vitals (abstract) and teaches a database comprising animal data, wherein the animal data is or includes data representing normal vitals based on a plurality of species, wherein animal data includes data representing normal vitals of canines and data representing normal vitals of at least one other species (para. [0055], [0056] discloses that controller 70 determines the healthy ranges using standard values of healthy ranges for the similar individual of the same species, age, sex, occupation, or activity level, or with similar medical conditions or histories. The standard values of healthy ranges may be published values. The standard values may be stored locally in a component of the system 10, e.g., the database 40, the remote storage 50, etc, or may be accessed through the internet or another network connected to the network 232; para. [0021], the implant is configured to measure a number of different types of health measurement data such as body temperature, heart rate, movement, blood sugar, blood pressure, and/or other information, where the data is stored in the database; para. [0050] discloses that the controller 70 cooperates with the database 40 to organize the health measurement data, where the database store information associated with an individual including its species and further discloses that the database 40 can be 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chasins as modified by Quinn and Moyer, by adding to the database animal data, wherein the animal data is or includes data representing normal vitals based on a plurality of species, wherein animal data includes data representing normal vitals of canines and data representing normal vitals of at least one other species, as taught by Coen, for the purpose of monitoring the health conditions on a regular basis in order to detect signs of illness and/or another condition and accounting for various factors contributing to the values of the healthy range of various species (para. [0001], [0030], [0031]) and for monitoring different species as one manages the individuals as a pet owner, veterinarian, a zookeeper, a farmer, a doctor, or the individual themselves or as a part of entities such as animal shelters or veterinary clinics (para. [0024], [0042], [0050], [0067]).  
	Re Claim 7, Chasins discloses that the data representing normal vitals comprises data further based on at least one of age, breed, sex, and a combination thereof (para. [0064], a database of baseline values. There may be several sets of baseline values and the set used may be selected based on specific characteristics of the equine, such as age, gender, breed, and injury history).  
	Re Claim 8, Chasins discloses that the data representing normal vitals comprises at least one of a minimum value and a maximum value input by a user (para. [0065], A threshold value may be set which corresponds to the temperature at which tendon cells denature. This threshold value would then be compared to temperature sensor values, and if the temperature is found to be above this threshold, an 
Re Claim 9, Chasins discloses a server configured to receive patient data communicated with the controller (para. [0070], [0073], fig. 2, [0098]); and at least one computer program housed within or accessible by the server (para. [0073], fig. 2, display hub unit 203, external computing device 204), wherein the at least one computer program is configured to analyze the patient data (para. [0070], external computing device, para. [0061], display hub unit is to analyze the data); analyze the data representing normal vitals (para. [0063]-[0070]); and determine whether the patient data is within a normal range (para. [0063]-[0070]).
Re Claim 11, Chasins discloses that the patient data comprises data representing at least one of age, breed, sex, species and a combination thereof (para. [0064], a database of baseline values. There may be several sets of baseline values and the set used may be selected based on specific characteristics of the equine, such as age, gender, breed, and injury history).  
Re Claim 12, Chasins discloses a graphical user interface configured to prompt a user to input the patient data (para. [0060], display hub unit, [0061], software, [0048], [0062]), the patient data comprising at least one of age, breed, sex, species, a minimum value, a maximum value, and a combination thereof (para. [0065], [0064], [0070]).  
Re Claim 15, Chasins discloses that the at least one computer program is configured to 3execute an algorithm based on one or more inputs derived from the patient data and to identify at least one range of normal vitals (para. [0065], [0064]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chasins et al. (US 2015/0157435), hereinafter “Chasins”, in view of Coen et al. (US 2019/0110684), hereinafter “Coen”, Quinn et al. (US 2018/0035953), hereinafter “Quinn”, and Ridenour (US 6,113,539). 
Re Claim 21, Chasins discloses a system for monitoring animal vitals, comprising: 
a housing (fig. 3, para. [0074], wearable sensor unit 301); 
a controller disposed within the housing (para. [0043], The wearable sensor unit include at least one processor that can process the data acquired by the sensors. The at least one processor, at least one wireless transmitter, and a power source are connected to sensors by a functioning and suitable control circuit); 
at least one sensor operably coupled to the controller (para. [0043]) and disposed at least partially within the housing, wherein the at least one sensor comprises a heart rate sensor (para. [0037]), a temperature sensor (para. [0036], [0041]), and other potential physiological sensors (para. [0042]);  
a database comprising animal data (para. [0064]), 
wherein the animal data includes data representing normal vitals for a plurality of different animals (para. [0091] discloses that the monitoring system may not be limited to equines. The device can be worn on other animals) comprising data based on age, breed and sex (para. [0064], a database of baseline values. There may be several sets of baseline values and the set used may be selected based on specific characteristics of the equine, such as age, gender, breed, and injury history); 
wherein the data representing normal vitals for a plurality of different animals (Examiner notes that “a plurality of different animals” have been interpreted as two or more animals of the same or different species or of the same or different breeds) comprises at least one of a minimum value and a maximum value input by a user (para. [0065], A threshold value may be set which corresponds to the temperature at which tendon cells denature. This threshold value would then be compared to 
wherein the database is coupled to or accessible by the controller (para. [0059], [0060], display hub unit receives data sent from at least one wearable sensor unit via any suitable wireless manner and store the data in internal storage. [0061], historical data and database values are analyzed via software programs).  
Chasins discloses that the animal data includes data representing normal vitals for one or more animals comprising data based on age, breed and sex (para. [0064]) and that the monitoring system is not limited to equines but can be used for other animals (para. [0091]), but is silent regarding the animal data includes data representing normal vitals for a plurality of different species comprising data based on a plurality of species. 
However, Coen discloses a system for monitoring animal vitals (abstract) and teaches a database comprising animal data, wherein the animal data includes data representing normal vitals for a plurality of different species comprising data based on a plurality of species (para. [0050], their name, gender, age, medical information, and species, [0055], [0056] discloses that controller 70 determines the healthy ranges using standard values of healthy ranges for the similar individual of the same species, age, sex, occupation, or activity level, or with similar medical conditions or histories. The standard values of healthy ranges may be published values. The standard values may be stored locally in a component of the system 10, e.g., the database 40, the remote storage 50, etc, or may be accessed through the internet or another network connected to the network 232; para. [0050] discloses that the controller 70 cooperates with the database 40 to organize the health measurement data, where the database store 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chasins, by adding data representing normal vitals for a plurality of different species comprising data based on a plurality of species, age, and sex and storing/organizing/structuring the animal data based on a plurality of species, in addition to age, breed, and sex, as taught by Coen, for the purpose of monitoring the health conditions on a regular basis in order to detect signs of illness and/or another condition using a suitable healthy ranges, accounting for various factors such as species, age, gender, etc. (para. [0001], [0030], [0031]) and for monitoring different species as one manages the individuals as a pet owner, veterinarian, a zookeeper, a farmer, a doctor, or the individual themselves or as a part of entities such as animal shelters or veterinary clinics (para. [0024], [0042], [0050], [0067]). Additionally, such a modification is the result of combining prior art elements according to known methods to yield predictable result. 
Chasins is silent regarding at least one sensor comprising an ECG sensor and an SpO2 sensor. 
However, Quinn discloses a system for monitoring animal vitals, comprising: 
	a housing (para. [0044], a biological sensor 102, fig. 2D); 
	 a controller disposed within the housing (para. [0079], a controller 406); 
	at least one sensor operably coupled to the controller and disposed at least partially within the hosing (fig. 4, [0079]), wherein the at least one sensor comprises a heart rate sensor, a 
	a database comprising animal data (para. [0102], [0136]). 
wherein the database is coupled to or accessible by the controller (para. [0031], [0065], [0073]). 
Quinn discloses that the biological sensors 102 can be placed on an outer surface of a skin of the patient with an adhesive, and a patient can also be represented by a non-human species (e.g., a dog, a cat, a horse, cattle, a tiger, etc.) (para. [0037]) and the biological sensor 102 can be placed on any portion of the patient (e.g., head, chest, leg, thigh, etc) (para. [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Chasins as modified by Coen, by adding an ECG sensor and an SpO2 sensor to the at least one sensor, as taught by Quinn, for the purpose of monitoring a plurality of biological states (para. [0147]) and detecting a plurality of biological conditions (e.g., heart attack, arrhythmia, abnormal EKG, fever, hypertension, hypoxemia, etc) (para. [0148], [0156]). 
Chasins further discloses at least one alarm comprising at least one of a visual alarm, an audible alarm, a mechanical alarm and a combination thereof in response to sensed data that is below the minimum value or above the maximum value (para. [0047]-[0058], and [0068]). 
Chasins, Coen, and Quinn is silent regarding at least one alarm disposed at least partially within the housing. 
However, Ridenour discloses a system for monitoring animal vitals and discloses an instrument pack (fig. 2, element 2) comprising microprocessor 4, sensors 35, light 34, and other components (fig. 7). Ridenour teaches the microprocessor 4 continually compares the biosensor readings to predetermined user-defined alarm activation criteria (col. 6) and teaches at least one alarm disposed at least partially within the housing and comprising at least one of a visual alarm, an audible alarm, a mechanical alarm 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chasins as modified by Coen and Quinn, by adding at least one alarm disposed at least partially within the housing and comprising at least one of a visual alarm, an audible alarm, a mechanical alarm and a combination thereof, as taught by Ridenour, for the purpose of enabling the pen rider to quickly identify those animals that have potential health problems through the visual alarm (col. 6). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chasins et al. (US 2015/0157435), hereinafter “Chasins”, in view of Ridenour (US 6,113,539), Menkes et al. (US 2014/0123912), hereinafter “Menkes”, and Coen et al. (US 2019/0110684), hereinafter “Coen”. 
Re Claim 22, Chasins discloses a system for monitoring animal vitals, comprising: 
a housing (fig. 3, para. [0074], wearable sensor unit 301); 
a controller disposed within the housing (para. [0043], The wearable sensor unit include at least one processor that can process the data acquired by the sensors. The at least one processor, at least one wireless transmitter, and a power source are connected to sensors by a functioning and suitable control circuit); 
a plurality of sensors operably coupled to the controller (para. [0043]) and disposed at least partially within the housing, wherein the plurality of sensors comprises a heart rate sensor (para. [0037]), a temperature sensor, and a combination thereof (para. [0036], [0041]); 

wherein the animal data includes data representing normal vitals for a plurality of animals (para. [0091] discloses that the monitoring system may not be limited to equines. The device can be worn on other animals) comprising data based on age, breed, sex, and species (para. [0064], a database of baseline values. There may be several sets of baseline values and the set used may be selected based on specific characteristics of the equine, such as age, gender, breed, and injury history; para. [0064] discloses data representing normal vitals based on equine/horse species, which reads on the claim limitation “data representing normal vitals … based on … species”); 
wherein the data representing normal vitals for the plurality of animals (Examiner notes that “a plurality of animals” have been interpreted as two or more animals of the same or different species or of the same or different breeds) comprises a minimum value and a maximum value for each of the normal vitals stored in the database (para. [0062]-[0069], one of three or more states such as ‘not yet warmed up’, ‘cooled down’, ‘warmed up’, and ‘potentially injured’, overexertion and/or overheating, [0083], [0085], fig. 11, fig. 13); and 
wherein the database is coupled to or accessible by the controller (para. [0059], [0060], display hub unit receives data sent from at least one wearable sensor unit via any suitable wireless manner and store the data in internal storage. [0061], historical data and database values are analyzed via software programs). 
Chasins discloses an alarm that provides at least one of an audible indicator and a visual indicator in response to sensed data that is below the minimum value or above the maximum value (para. [0047]-[0058], and [0068]). 
Chasins is silent regarding an alarm disposed within the housing. 
However, Ridenour discloses a system for monitoring animal vitals and discloses an instrument pack (fig. 2, element 2) comprising microprocessor 4, sensors 35, light 34, and other components (fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chasins, by adding an alarm disposed within the housing and that provides at least one of an audible indicator and a visual indicator in response to sensed data that is below the minimum value or above the maximum value, as taught by Ridenour, for the purpose of enabling the pen rider to quickly identify those animals that have potential health problems through the visual alarm (col. 6). 
Chasins is silent regarding the plurality of sensors comprising an ECG sensor, a SpO2 sensor, and a respiratory rate sensor. 
Ridenour further discloses a SpO2 sensor (col. 6, lines 1-15 discloses that the one or more biosensors 35 are of the type to measure temperature, pulse rate, and blood oxygen saturation). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chasins as modified by Ridenour, by adding a SpO2 sensor, as taught by Ridenour, for the purpose of obtaining additional vital signs (col. 6, lines 1-15). 
Ridenour is silent regarding an ECG sensor and a respiratory rate sensor. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chasins as modified by Ridenour, by adding a respiratory rate sensor, as taught by Menkes, for the purpose of obtaining additional vital signs (col. 13, lines 1-9). 
Menkes is silent regarding an ECG sensor. Chasins is also silent regarding the animal data includes data for canines and other animals. 
Chasins discloses that the animal data includes data representing normal vitals for one or more animals comprising data based on age, breed and sex (para. [0064]) and that the monitoring system is not limited to equines but can be used for other animals (para. [0091]), but is silent regarding the animal data includes data for canines and other species. 
However, Coen discloses a system for monitoring animal vitals (abstract) and teaches a database comprising animal data, wherein the animal data includes data representing normal vitals for a plurality of animals comprising data based on species (para. [0055], [0056] discloses that controller 70 determines the healthy ranges using standard values of healthy ranges for the similar individual of the same species, age, sex, occupation, or activity level, or with similar medical conditions or histories. The standard values of healthy ranges may be published values. The standard values may be stored locally in a component of the system 10, e.g., the database 40, the remote storage 50, etc, or may be accessed through the internet or another network connected to the network 232; para. [0050] discloses that the controller 70 cooperates with the database 40 to organize the health measurement data, where the database store information associated with an individual including its species and further discloses that the database 40 can be shared amongst multiple veterinary clinics; para. [0024] discloses that a “user” manages the health of one or more individuals, where the user may be a pet owner, a veterinarian, a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chasins as modified by Ridenour and Menkes, by adding data for canines and other species to the animal data and adding data representing normal vitals for a plurality of animals comprising data based on species, age, and sex and storing/organizing/structuring the animal data based on species, in addition to age, breed, and sex, as taught by Coen, for the purpose of monitoring the health conditions on a regular basis in order to detect signs of illness and/or another condition using a suitable healthy ranges, accounting for various factors such as species, age, gender, etc. (para. [0001], [0030], [0031]) and for monitoring different species as one manages the individuals as a pet owner, veterinarian, a zookeeper, a farmer, a doctor, or the individual themselves or as a part of entities such as animal shelters or veterinary clinics (para. [0024], [0042], [0050], [0067]). Additionally, such a modification is the result of combining prior art elements according to known methods to yield predictable result. 
Coen further discloses an ECG sensor (para. [0031], ECG sensor). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chasins as modified by Ridenour, Menkes, and Coen, by adding an ECG sensor, for the purpose of obtaining additional vital signs (para. [0031]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, November 20, 2021Examiner, Art Unit 3792    



                                                                                                                                                                                                     
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792